Exhibit 10.62

 

2006 NON-EMPLOYEE DIRECTOR RESTRICTED STOCK PLAN

 

1. PURPOSE OF THE PLAN

 

The purpose of this Restricted Stock Plan (this “Plan”) is to advance the
interests of MCG Capital Corporation (the “Company”) by providing to
non-employee directors of the Company additional incentives, to the extent
permitted by law, to exert their best efforts on behalf of the Company, and to
provide a means to attract and retain persons of outstanding ability to the
service of the Company. It is recognized that the Company’s efforts to attract
or retain these individuals will be facilitated with this additional form of
compensation.

 

2. ADMINISTRATION

 

This Plan shall be administered by the Compensation Committee (the “Committee”)
of the Company’s Board of Directors (“Board”), which is comprised solely of
directors who are not interested persons of the Company within the meaning of
Section 2(a)(19) of the Investment Company Act of 1940, as amended (the “Act”).
The Committee shall interpret this Plan and, to the extent and in the manner
contemplated herein, shall exercise the discretion reserved to it hereunder. The
Committee may prescribe, amend and rescind rules and regulations relating to
this Plan and make all other determinations necessary for its administration.
The decision of the Committee on any interpretation of this Plan or
administration hereof, if in compliance with the provisions of the Act and
regulations promulgated thereunder, shall be final and binding with respect to
the Company.

 

3. SHARES SUBJECT TO THE PLAN

 

The shares subject to this Plan shall be shares of the Company’s common stock,
par value $0.01 per share (“Shares”). Subject to the provisions hereof
concerning adjustment, the total number of shares that may be awarded as
restricted shares under this Plan shall not exceed 100,000 Shares. Any Shares
that were granted pursuant to an award of restricted stock under this Plan but
that are forfeited pursuant to the terms of the Plan or an award agreement shall
again be available under this Plan. Shares may be made available from
authorized, un-issued or reacquired stock or partly from each.

 

4. PARTICIPANTS

 

(A) Non-Employee Directors. Members of the Board who are not employees of the
Company will each be granted 7,500 shares of restricted stock on the date of the
annual meeting of stockholders at which such director is elected to serve a
three-year term. Such shares shall vest as to one-third of the total shares
granted on the last day of the fiscal year for each year of the director’s term
of service on the Board.

 

(B) Award Agreements. All restricted stock granted under the Plan will be
evidenced by an agreement. The agreement documenting the award of any restricted
stock granted pursuant to this Plan shall contain such terms and conditions as
the Committee shall deem advisable, including but not limited to the lapsing of
forfeiture restrictions. Agreements evidencing awards made to different
participants or at different times need not contain similar provisions. In the
case of any discrepancy between the terms of the Plan and the terms of any award
agreement, the Plan provisions shall control.

 

5. RESTRICTED STOCK

 

Each agreement representing an award of restricted stock shall state the number
of Shares subject to the award and the terms and conditions pursuant to which
the recipient of the award shall acquire a nonforfeitable right to the Shares
awarded as restricted stock. Participants will each be granted 7,500 shares of
restricted stock

 

1



--------------------------------------------------------------------------------

on the date of the annual meeting of stockholders at which such director is
elected to serve a three-year term. Such shares shall vest as to one-third of
the total shares granted on the last day of the fiscal year for each year of the
director’s term of service on the Board.

 

6. LIMITATIONS ON RESTRICTED STOCK AWARDS

 

Grants of restricted stock awards shall be subject to the following limitations:

 

(A) The total number of shares that may be outstanding as restricted shares
under all of the Company’s compensation plans shall not exceed ten (10) percent
of the total number of Shares authorized and outstanding at any time.

 

(B) The amount of voting securities that would result from the exercise of all
of the Company’s outstanding warrants, options, and rights, together with any
restricted stock issued pursuant to this Plan and any other compensation plan of
the Company, at the time of issuance shall not exceed 25% of the outstanding
voting securities of the Company, provided, however, that if the amount of
voting securities that would result from the exercise of all of the Company’s
outstanding warrants, options, and rights issued to the Company’s directors,
officers, and employees, together with any restricted stock issued pursuant to
this Plan and any other compensation plan of the Company, would exceed 15% of
the outstanding voting securities of the Company, then the total amount of
voting securities that would result from the exercise of all outstanding
warrants, options, and rights, together with any restricted stock issued
pursuant to this Plan, at the time of issuance shall not exceed 20% of the
outstanding voting securities.

 

(C) Shares of restricted stock will not be issued if the Shares are trading at a
price below net asset value.

 

7. TRANSFERABILITY OF RESTRICTED STOCK

 

While subject to forfeiture provisions, restricted stock shall not be
transferable other than to the spouse or lineal descendants (including adopted
children) of the participant, any trust for the benefit of the participant or
the benefit of the spouse or lineal descendants (including adopted children) of
the participant, or the guardian or conservator of the participant (“Permitted
Transferees”).

 

8. TERMINATION OF RESTRICTED STOCK AWARDS

 

A participant’s rights to Shares awarded as restricted stock shall, under all
circumstances, be set forth in the agreement evidencing the award of restricted
stock.

 

9. EFFECT OF CHANGE IN STOCK SUBJECT TO THE PLAN

 

Subject to any required action by the shareholders of the Company and the
provisions of applicable corporate law, the number of Shares that has been
authorized or reserved for issuance hereunder and the number of Shares covered
by any applicable vesting schedule hereunder, shall be proportionately adjusted
for (a) a division, combination or reclassification of any of the Shares or
(b) a dividend payable in Shares.

 

10. MISCELLANEOUS PROVISIONS

 

(A) The Committee is authorized to take appropriate steps to ensure that neither
the grant of nor the lapsing of the forfeiture restrictions on awards under this
Plan would have an effect contrary to the interests of the Company’s
stockholders. This authority includes the authority to prevent or limit the
granting of additional awards under this Plan.

 

(B) The granting of any award under the Plan shall not impose upon the Company
any obligation to appoint or to continue to appoint as a director or employee
any participant, and the right of the Company and its

 

2



--------------------------------------------------------------------------------

subsidiaries to terminate the employment of any employee or other employee, or
service of any director, shall not be diminished or affected by reason of the
fact that an award has been made under the Plan to such participant.

 

(C) All awards under this Plan shall be made within ten years from the earlier
of the date of adoption of this Plan (or any amendment thereto requiring
shareholder approval pursuant to the Code) or the date this Plan (or any
amendment thereto requiring shareholder approval pursuant to the Code) is
approved by the stockholders of the Company.

 

11. AMENDMENT AND TERMINATION

 

The Board may modify, revise or terminate this Plan at any time and from time to
time, subject to applicable requirements in (a) the Company’s articles of
incorporation or by-laws and (b) applicable law and orders. The Board shall seek
stockholder approval of any action modifying a provision of the Plan where it is
determined that such stockholder approval is appropriate under the provisions of
(a) applicable law or orders, or (b) the Company’s articles of incorporation or
by-laws. This Plan shall terminate when all Shares reserved for issuance
hereunder have been issued and the forfeiture restrictions on all restricted
stock awards have lapsed, or by action of the Board pursuant to this paragraph,
whichever shall first occur.

 

12. EFFECTIVE DATE OF THE PLAN

 

The Plan shall become effective upon the latest to occur of (1) adoption by the
Board, and (2) approval of this Plan by the shareholders of the Company.

 

3